COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Elizabeth Thomas v. Codilis & Stawiarski P.C.

Appellate case number: 01-15-00863-CV

Trial court case number: 2014-54729

Trial court:                 61st District Court of Harris County

       This is an appeal from an order signed May 10, 2016. It appears from the record
that the judgment is not final. The order does not dispose of all claims. See Crites v.
Collins, 284 S.W.3d 839, 841 (Tex. 2009) (order not final when it did not unequivocally
express an intent for order to be final and appealable order and did not address all pending
claims).
        The Supreme Court of Texas has advised that if an appellate court is uncertain about
the intent of an order to finally dispose of all claims and parties, it may abate the appeal to
permit clarification by the trial court. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 206
(Tex. 2001). Texas Rule of Appellate Procedure 27.2 provides as follows:

               The appellate court may allow an appealed order that is not
               final to be modified so as to be made final and may allow the
               modified order and all proceedings relating to it to be included
               in a supplemental record.

TEX. R. APP. P. 27.2.
        Accordingly, we order the case abated and remanded to the trial court for a period
of thirty days so that the trial court may clarify whether the “Order Dismissing Plaintiff
Elizabeth Thomas’s Claims Against Codilis & Stawiarski, P.C. For Lack of Jurisdiction”
is final, and to permit the parties to obtain an order or orders disposing of the motion for
sanctions against Elizabeth Thomas and her attorney James Andersen, if necessary. A
supplemental clerk’s record containing the trial court’s clarifying order or orders shall be
filed with the clerk of this court on or before November 3, 2016.
       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record is filed in this Court. The Court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the Court may reinstate the appeal on its own
motion. It is the responsibility of any party seeking reinstatement to request a hearing date
from the trial court and to schedule a hearing, if a hearing is required, in compliance with
this Court’s order. If the parties do not request a hearing, the court coordinator of the trial
court shall set a hearing date and notify the parties of such date.
       It is so ORDERED.

Judge’s signature: /s/ Chief Justice Sherry Radack
                        Acting individually

Date: October 4, 2016